t c summary opinion united_states tax_court elnora f hodnett petitioner v commissioner of internal revenue respondent docket no filed date elnora f hodnett pro_se keith fogg for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed subsequent section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are whether petitioner qualifies as a head_of_household whether petitioner is entitled to dependency_exemption deductions for two of her grandchildren and whether petitioner is entitled to child tax_credits for two of her grandchildren background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in roanoke virginia petitioner is the mother of karen renee hodnett petitioner’s daughter and grandmother of dajaneke hodnett and da’ shawn hodnett petitioner’s grandchildren who are children of petitioner’s daughter during the year in issue they all lived together in an apartment leased to petitioner’s daughter petitioner’s daughter or petitioner contributed approximately sec_89 per month toward the rent of the apartment the balance of the rent which cannot be determined from the record was subsidized under a federal or state public assistance program petitioner’s daughter was unemployed throughout during that year petitioner contributed unspecified amounts presumably for food clothing etc toward the support of her daughter and grandchildren the fathers of petitioner’s - grandchildren did not contribute toward their support petitioner’s daughter on behalf of herself and petitioner’s grandchildren received various forms of public assistance including subsidized housing cash assistance food stamps and medical benefits the total of which cannot be determined from the record petitioner was employed by hansteck corporation during her wages that year totaled dollar_figure which amount is the only income reported on her timely filed federal_income_tax return that return was prepared by a paid income_tax_return_preparer the federal_income_tax liability reported on petitioner’s return takes into account petitioner’s filing_status as a head_of_household and the appropriate standard_deduction dependency_exemption deductions for her grandchildren child tax_credits for her grandchildren and an earned_income_credit computed by treating her grandchildren as qualifying children in the notice_of_deficiency respondent changed petitioner’s filing_status from head_of_household to single and adjusted the standard_deduction accordingly respondent also disallowed the dependency_exemption deductions and child tax_credits claimed for petitioner’s grandchildren the adjustment made in the notice_of_deficiency pertaining to the earned_income_credit is not in dispute discussion subject_to various conditions and exceptions a taxpayer is entitled to a dependency_exemption deduction for each of the taxpayer’s dependents sec_15l a c the term dependent includes among other individuals the taxpayer’s grandchild over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer sec_152 during petitioner’s grandchildren received their support from two sources public assistance and petitioner however there is insufficient evidence in the record to support any findings as to the total support received by each child or how much support each child received from each source accordingly it is impossible to determine whether either of petitioner’s grandchildren received over half of his or her support from petitioner during the year in issue 57_tc_539 it follows that petitioner is not entitled to a dependency_exemption deduction for either of her grandchildren and respondent’s determination in this regard is sustained ’ subject_to various conditions and limitations a taxpayer is entitled to a child_tax_credit for each qualifying_child of the ' under the circumstances petitioner bears the burden_of_proof sec_7491 rule a - taxpayer sec_24 an individual is a qualifying_child of the taxpayer for purposes of the child_tax_credit if in addition to other requirements the taxpayer is entitled to a dependency_exemption deduction for the individual sec_24 as discussed above petitioner is not entitled toa dependency_exemption deduction for either of her grandchildren for consequently for purposes of the child_tax_credit neither of petitioner’s grandchildren is her qualifying_child for that year and she is not entitled to the child tax_credits here in dispute respondent’s disallowance of those credits is sustained petitioner claimed head_of_household filing_status on her return a taxpayer qualifies as a head_of_household if in addition to other situations and among other requirements during the year the taxpayer furnishes over half of the cost of maintaining as the taxpayer’s home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of among other individuals a grandchild of the taxpayer sec_2 a the cost of maintaining the household of which petitioner was a member during was furnished in part through the public assistance benefits received by petitioner’s daughter and in part by petitioner the evidence in this case does not establish -- - the total cost of maintaining petitioner’s household during or what portion of that cost was furnished by petitioner consequently we are unable to determine whether petitioner furnished more than one half of the cost of maintaining her household during it follows that petitioner does not qualify as a head_of_household for that year reviewed and adopted as the report of the small_tax_case division to reflect the foregoing and respondent’s concession of petitioner’s entitlement to the earned_income_credit claimed on her return decision will be entered under rule
